                                                        JS-6
 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                         )
11                                       ) Case No.: CV 18-10242-CJC(MRWx)
                                         )
12   DORA YEBOAH,                        )
                                         )
13                                       )
               Plaintiff,                )
14                                       )
          v.                             )
15                                       ) JUDGMENT
                                         )
16                                       )
     WILMINGTON TRUST, N.A., et al.,     )
17                                       )
                                         )
18             Defendants.               )
                                         )
19                                       )
                                         )
20                                       )
                                         )
21

22

23

24

25

26

27

28


                                         -1-
 1         Plaintiff Dora Yeboah filed this wrongful foreclosure action against Defendants
 2   Wilmington Trust, N.A., Nationstar Mortgage, LLC, and Does 1 through 10, inclusive.
 3   Defendants Wilmington and Nationstar moved to dismiss Plaintiff’s Second Amended
 4   Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons stated
 5   in the Court’s Order, Defendants’ motion is GRANTED, and Plaintiff’s Second
 6   Amended Complaint is DISMISSED WITH PREJUDICE.
 7

 8         DATED:      October 24, 2019
 9                                               __________________________________
10                                                     CORMAC J. CARNEY
11                                               UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -2-
